PER CURIAM.
Defendant appeals an order denying his 3.850 motion. We reverse the order and remand with directions to correct the defendant’s sentencing order to conform to the trial court’s oral pronouncement of sentence. The trial court clearly pronounced that defendant was not being sentenced as a youthful offender; however, on the sentencing sheet it appears that defendant is being sentenced as a youthful offender. This sentencing order must be conformed to the trial court’s oral pronouncement. White v. State, 624 So.2d 811 (Fla. 3d DCA 1993).
Reversed and remanded with directions.